Matter of Lugo v Newbauer (2019 NY Slip Op 03016)





Matter of Lugo v Newbauer


2019 NY Slip Op 03016


Decided on April 23, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 23, 2019

Renwick, J.P., Gische, Webber, Singh, JJ.


9084 2066/17 -518

[*1]In re Wilson Lugo, Petitioner,
vHon. April Newbauer, etc., et al., Respondents.


Wilson Lugo, petitioner pro se.
Darcel D. Clark, District Attorney, Bronx (Felicia A. Yancey of counsel), for Darcel D. Clark, respondent.
Letitia James, Attorney General, New York (Domenic Turziano of counsel), for Hon. April Newbauer, respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
ENTERED: APRIL 23, 2019
CLERK